Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


The amendments to the claims, filed on 03/31/2022, have been entered and made of record.

Claims 1 – 34 are pending with claims 1 and 32 being amended.


Response to Arguments

Arguments presented in the Remarks (“Remarks") filed on 03/31/2022 have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-7, 11, 26, 29, 31-32 and 34 rejected under 35 U.S.C. 103 as being unpatentable over Caulfield (“Caulfield”) [U.S Patent No. 9,294,690 B1] in view of Beratan (“Beratan”) [US 2011/0266445 A1] further in view of Blasco Claret (“Claret”) [US 2016/0133762 A1]

Regarding claim 1, Caulfield meets the claim limitations as follows:
A device comprising [Fig. 1-3]: 
a lens [Fig. 1, col. 12: ‘a lens system 102’], operative in the infrared, configured to receive an image of a field of view of the lens [Fig. 1-3, col. 12, ll. 45-50: ‘Infrared radiation’]; 

a microlens array (i.e. pixel array ‘104’) [Fig. 1-5], operative in the infrared, optically coupled to the lens (i.e. ‘102’) and configured to create an array of light field images [col. 13, ll. 10-20: ‘communicates pixelated image data to imaging processor 106’] based on the image, wherein individual microlenses of the microlens array create microlens-specific light field images of the array of light field images;

a photodetector array [Fig. 2: ‘104’; col. 12, ll. 37-60: ‘array of pixelated photosensors 202’] comprising a plurality of non-silicon photodetectors [col. 6, ll. 55-60, col. 7, ll. 62-65: ‘the sensor elements are integrated in a non-silicon substrate’] including sub-arrays of the non-silicon photodetectors [Fig. 2, 3, 4: Sensor array 306]  associated with specific microlenses of the microlens array, 

photosensitive in at least part of the thermal spectrum from 3 microns to 14 microns (i.e. ‘Infrared radiation’; ‘MWIR’, ‘LWIR. Note: MWIR, LWIR have wavelength between 3µm-12µm) [col. 12, col. 13, ll. 49-45], the photodetector array being optically coupled to the microlens array and configured to generate output signals from the non-silicon photodetectors based on the array of light field images; and

a read-out integrated circuit (ROIC) [Fig. 3, 4: ROIC 304; col. 13, ll. 35-45: ‘a readout integrated circuit (ROIC) chip 304’] communicatively coupled to the photodetector array [Fig. 3: Detector Chip w/ Sensor Array ‘302’] and configured to receive the signals from the photodetector array, convert them to digital signals and to output digital data [col. 12, 14: ‘the conversion of the analog pixel signals to digital values … 210’].
Caulfield does not disclose explicitly the following claim limitations (emphasis added):
a microlens array, operative in the infrared, optically coupled to the lens and configured to create an array of light field images based on the image, wherein individual microlenses of the microlens array create microlens-specific light field images of the array of light field images;
a photodetector array comprising a plurality of non-silicon photodetectors including sub-arrays of the non-silicon photodetectors associated with specific microlenses of the microlens array.
However in the same field of endeavor Beratan discloses the deficient claim as follows: 
a microlens array [Fig. 19-22: microlens structure 1902; para. 0093: ‘an array of four microlenses 1904’], operative in the infrared [para. 0092-0093: ‘a plurality of infrared detector elements 1900’], optically coupled to the lens (i.e. and optical element ‘1222’) [Fig. 12: ‘an optical element in the form of monolithic spectral filter 1222’] and configured to create an array of light field images  based on the image.
Caulfield and Beratan are combinable because they are from the same field of Infrared photodetectors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Caulfield and Beratan as motivation to incorporate microlenses for a combination of refractive and diffractive by design [Beratan: para. 0093] or “to focus light into individual pixels” [Understood by an ordinarily skilled artisan] which is well-known in the art. Furthermore, ‘Micro-lens arrays may be required’ for far-field imaging [Understood by an ordinarily skilled artisan].
Neither Caulfield nor Beratan discloses explicitly the following claim limitations (emphasis added):
wherein individual microlenses of the microlens array create microlens-specific light field images of the array of light field images;

a photodetector array comprising a plurality of non-silicon photodetectors including sub-arrays of the non-silicon photodetectors associated with specific microlenses of the microlens array, 
However in the same field of endeavor Claret discloses the deficient claim as follows: 
wherein individual microlenses (i.e. microlenses 5) of the microlens array create microlens-specific light field images of the array of light field images (i.e. plenoptic lens 5 and 3 with various refractive indices) [Fig. 8B, 14, 14B, 22, 22B, 22C; para. 0036-0039, 0050];

a photodetector array [Fig. 2: ‘104’; col. 12, ll. 37-60: ‘array of pixelated photosensors 202’] comprising a plurality of non-silicon photodetectors [col. 6, ll. 55-60, col. 7, ll. 62-65: ‘the sensor elements are integrated in a non-silicon substrate’] including sub-arrays of the non-silicon photodetectors (i.e. sub pixel lenses 3 of pixel 2) [Fig. 8B, 14, 14B, 22, 22B, 22C] associated with specific microlenses of the microlens array (i.e. plenoptic lens 5 and 3 with various refractive indices) [Fig. 8B, 14, 14B, 22, 22B, 22C; para. 0036-0039, 0050], 
Caulfield, Beratan and Claret are combinable because they are from the same field of Infrared photodetectors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Caulfield, Beratan and Claret as motivation to employ plenoptic camera sensors (light field camera) so as to reduce costs of production of image sensors while increasing its quality [Claret: para. 0001].


Regarding claim 3, Caulfield meets the claim limitations as follows:
The device of claim 1, where an optical window [Fig. 1, col. 12: ‘a limiting aperture 108’] predominantly transmissive to IR radiation optically couples the lens to the microlens array.

Regarding claim 4, Caulfield meets the claim limitations as follows:
The device of claim 1, wherein the photodetector array comprises a plurality of photodetectors [Fig. 2: ‘104’; col. 12, ll. 37-60: ‘array of pixelated photosensors 202’] sensitive to the MWIR band [Fig. 1-3, col. 12, ll. 45-50: ‘Infrared radiation’, col. 13, ll. 35-45: ‘MWIR’].

Regarding claim 5, Caulfield meets the claim limitations as follows:
The device of claim 1, wherein the photodetector array comprises a plurality of photodetectors [Fig. 2: ‘104’; col. 12, ll. 37-60: ‘array of pixelated photosensors 202’] sensitive to the LWIR band [Fig. 1-3, col. 12, ll. 45-50: ‘Infrared radiation’, col. 13, ll. 35-45: ‘LWIR’].

Regarding claim 6, Caulfield meets the claim limitations as follows:
The device of claim 1, where the photodetector array is a Strained Lattice (i.e. ‘SLS’) [col. 13, ll. 45] (including T2SL and nBn) 2D array hybridized to the ROIC and fabricated with at least one of GaSb and InSb and GaAs and InAs and HgCdTe [col. 13, ll. 45: ‘InSb’, ‘HgCdTe’].

Regarding claim 7, Caulfield meets the claim limitations set forth in claim 1.
Caulfield does not disclose explicitly the following claim limitations (emphasis added):
The device of claim 1, where the photodetector array is deposited onto the ROIC and fabricated from at least one of VOx microbolometer and a poly-silicon microbolometer and a polycrystalline microbolometer and Colloidal Quantum Dots.
However in the same field of endeavor Beratan discloses the deficient claim as follows: 
where the photodetector array is deposited onto the ROIC and fabricated from at least one of VOx microbolometer [Fig. 3, para. 0068: ‘VOx’] and a poly-silicon microbolometer and a polycrystalline microbolometer and Colloidal Quantum Dots.
Caulfield and Beratan are combinable because they are from the same field of Infrared photodetectors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Caulfield and Beratan as motivation to fabricate pixel membrane structure (i.e. the photodetector array) from the list of materials [Beratan: para. 0068] well-known in the art.

Regarding claim 11, Caulfield meets the claim limitations set forth in claim 1.
Caulfield does not disclose explicitly the following claim limitations (emphasis added):
The device of claim 1, wherein the photodetector array comprises a plurality of photoconductive photodetectors (i.e. microbolometer in view of Specification, para.0071: ‘Microbolometers are typically photoconductive devices’).
However in the same field of endeavor Beratan discloses the deficient claim as follows: 
wherein the photodetector array comprises a plurality of photoconductive photodetectors (i.e. microbolometer in view of Specification, para.0071: ‘Microbolometers are typically photoconductive devices’) [para. 0066-0068].
Caulfield and Beratan are combinable because they are from the same field of Infrared photodetectors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Caulfield and Beratan as motivation to include “uncooled” bolometers by design which is well-known in the art [Understood by an ordinarily skilled artisan].


Regarding claim 26, Caulfield in view of Beratan meets the claim limitations set forth in claim 1.
Caulfield does not disclose explicitly the following claim limitations:
The device of claim 1, wherein the microlens array comprises lenslets of at least one of dissimilar sizes and dissimilar shapes.
However in the same field of endeavor Claret discloses the deficient claim as follows: 
wherein the microlens array comprises lenslets of at least one of dissimilar sizes and dissimilar shapes [Fig. 14-18: two layers of microlenses with different sizes].
Caulfield, Beratan and Claret are combinable because they are from the same field of Infrared photodetectors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Caulfield, Beratan and Claret as motivation to employ microlenses with different sizes for different refractive indices as well-known in the art.


Regarding claim 29, Caulfield meets the claim limitations as follows:
A ranging system comprising the device of claim 1 [See rejection of claim 1] and a processor configured to generate data to reconstitute at least one of a two-dimensional and three-dimensional image of the field of view based on the digital data received from the ROIC [Fig. 2: ‘218’ (N) to Image Processor 106].

Regarding claim 31, Caulfield meets the claim limitations as follows:
The device of claim 1, wherein the ROIC comprises: a plurality of analog sense amplifiers [Fig. 2: ‘Column Amplifiers 212’] responsive to said infrared detectors; a plurality of Analog to Digital Converters (ADC) [Fig. 2: ‘Analog/Digital Output Amplifiers 214’] responsive to a plurality of said sense amplifiers; a light-field image digital output [Fig. 2: ‘218’]; and a digital acquisition controller [Fig. 2: ‘218’ (N) to Image Processor 106].

Regarding claim 32, all claim limitations are set forth as claim 1 in the method form and rejected as per discussion for claim 1.

Regarding claim 34, all claim limitations are set forth as claim 31 in the method form and rejected as per discussion for claim 31.


Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Caulfield (“Caulfield”) [U.S Patent No. 9,294,690 B1] in view of Beratan et al. (“Beratan”) [US 2011/0266445 A1] further in view of Blasco Claret (“Claret”) [US 2016/0133762 A1] further in view of Clay, JR. et al. (“Clay”) [US 2016/0366312 A1]

Regarding claim 2, Caulfield in view of Beratan and Claret meets the claim limitations set forth in claim 1.
Caulfield does not disclose explicitly the following claim limitations:
The device of claim 1, where a vacuum package [Beratan: para. 0065: ‘a single vacuum package’] encloses the detector and the ROIC.
However in the same field of endeavor Clay discloses the deficient claim as follows: 
where a vacuum package encloses the detector and the ROIC [Fig. 1: a vacuum package assembly 101, a plurality of infrared detectors 120, ROIC 130].
Caulfield, Beratan, Claret and Clay are combinable because they are from the same field of Infrared photodetectors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Caulfield, Beratan, Claret and Clay as motivation to incorporate the detector and the ROIC in a vacuum package which is well-known in the art.


Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Caulfield (“Caulfield”) [U.S Patent No. 9,294,690 B1] in view of Beratan et al. (“Beratan”) [US 2011/0266445 A1] further in view of Blasco Claret (“Claret”) [US 2016/0133762 A1] further in view of Pervez et al. (“Pervez”) [US 2012/0206726 A1]

Regarding claim 8, Caulfield in view of Beratan and Claret meets the claim limitations set forth in claim 1.
Caulfield does not disclose explicitly the following claim limitations:
The device of claim 1, wherein the photodetector array comprises a plurality of quantum dots photodetectors.
However in the same field of endeavor Pervez discloses the deficient claim as follows: 
wherein the photodetector array (i.e. ‘the optical detector’) comprises a plurality of quantum dots photodetectors [para. 0045, 0071: ‘a quantum dot region can be used … convert optical energy’].
Caulfield, Beratan, Claret and Pervez are combinable because they are from the same field of Infrared photodetectors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Caulfield, Beratan, Claret and Pervez  as motivation to employ a quantum dot region which is well-known in the art.


Claims 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Caulfield (“Caulfield”) [U.S Patent No. 9,294,690 B1] in view of Beratan et al. (“Beratan”) [US 2011/0266445 A1] further in view of Blasco Claret (“Claret”) [US 2016/0133762 A1] further in view of De Graff et al. (“De Graff”) [US 8,097,926 B2]

Regarding claim 9, Caulfield in view of Beratan and Claret meets the claim limitations set forth in claim 1.
Caulfield does not disclose explicitly the following claim limitations:
The device of claim 1, wherein the non-silicon photodetectors comprise Colloidal Quantum Dots that are used in a photovoltaic mode of operation.
However in the same field of endeavor De Graff discloses the deficient claim as follows: 
wherein the non-silicon photodetectors [col. 28, ll. 25-30: ‘The image sensors may also be fabricated using non-silicon material’] comprise Colloidal Quantum Dots [col. 66, ll. 30: quantum well (QW) structures’] that are used in a photovoltaic mode of operation [col. 46, ll. 15-20: ‘Photovoltaic cells’].
Caulfield, Beratan, Claret and De Graff are combinable because they are from the same field of Infrared photodetectors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Caulfield, Beratan , Claret and De Graff  as motivation to employ a quantum dot region which is well-known in the art.

Regarding claim 10, Caulfield in view of Beratan and Claret meets the claim limitations set forth in claim 1.
Caulfield does not disclose explicitly the following claim limitations:
The device of claim 1, wherein the photodetector array comprises a plurality of photovoltaic photodetectors.
However in the same field of endeavor De Graff discloses the deficient claim as follows: 
wherein the photodetector array comprises a plurality of photovoltaic photodetectors [col. 46, ll. 15-20: ‘Photovoltaic cells’].
Caulfield, Beratan, Claret and De Graff are combinable because they are from the same field of Infrared photodetectors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Caulfield, Beratan, Claret and De Graff  as motivation to employ a quantum dot region which is well-known in the art.


Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Caulfield (“Caulfield”) [U.S Patent No. 9,294,690 B1] in view of Beratan et al. (“Beratan”) [US 2011/0266445 A1] further in view of Blasco Claret (“Claret”) [US 2016/0133762 A1] further in view of Shimada et al. (“Shimada”) [US 2017/0317131 A1]

Regarding claim 12, Caulfield in view of Beratan and Claret meets the claim limitations set forth in claim 1.
Caulfield does not disclose explicitly the following claim limitations:
The device of claim 1, wherein each lenslet within the microlens array has at least one of an infrared pass coating and an infrared block coating.
However in the same field of endeavor Shimada discloses the deficient claim as follows: 
wherein each lenslet within the microlens array has at least one of an infrared pass coating (i.e. ‘the infrared pass filter layer 140’ below ‘cured film 144b’) [para. 0011, 0035] and an infrared block coating (i.e. ‘the color  filter layers 138’ below ‘cured film 144b’) [para. 0011, 0035].
Caulfield, Beratan, Claret and Shimada are combinable because they are from the same field of Infrared photodetectors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Caulfield, Beratan, Claret and Shimada  as motivation to employ color and IR filters as a ‘coating” on the microlens for color and IR imaging.


Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Caulfield (“Caulfield”) [U.S Patent No. 9,294,690 B1] in view of Beratan et al. (“Beratan”) [US 2011/0266445 A1] further in view of Blasco Claret (“Claret”) [US 2016/0133762 A1] further in view of Fest et al. (“Fest”) [US 2016/0103000 A1]

Regarding claim 13, Caulfield in view of Beratan and Claret meets the claim limitations set forth in claim 1.
Caulfield does not disclose explicitly the following claim limitations:
The device of claim 1, wherein the photodetector array is thermally coupled to an active cooler that cools the photodetector array to a temperature in the range of 77 Kelvin to 220 Kelvin.
However in the same field of endeavor Fest discloses the deficient claim as follows: 
wherein the photodetector array is thermally coupled to an active cooler that cools the photodetector array to a temperature in the range of 77 Kelvin to 220 Kelvin [para. 0021: ‘Typically, the optical system is imaging a scene at ambient temperatures (e.g., 250 or 300 Kelvin, average), and therefore the image of the cold detector 130a (which may be cooled to approximately 70-80 Kelvin) may be easily distinguished in the image obtained at the detector’].
Caulfield, Beratan, Claret  and Fest are combinable because they are from the same field of Infrared photodetectors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Caulfield, Beratan, Claret and Fest as motivation to cool the detector to 70-80 Kelvin as well known in the art.


Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Caulfield (“Caulfield”) [U.S Patent No. 9,294,690 B1] in view of Beratan et al. (“Beratan”) [US 2011/0266445 A1] further in view of Blasco Claret (“Claret”) [US 2016/0133762 A1] further in view of Fest et al. (“Fest”) [US 2016/0103000 A1] and d’Hautefeuille et al. (“d’Hautefeuille”) [US 6,522,788 B1]

Regarding claim 14, Caulfield in view of Beratan and Claret meets the claim limitations set forth in claim 13.
Caulfield does not disclose explicitly the following claim limitations:
The device of claim 13, wherein the active cooler is a Stirling cooler.
However in the same field of endeavor d’Hautefeuille discloses the deficient claim as follows: 
wherein the active cooler is a Stirling cooler [Fig. 1, col. 2, ll. 34-38: ‘the Stirling cycle’].
Caulfield, Beratan, Claret, Fest and d’Hautefeuille are combinable because they are from the same field of Infrared photodetectors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Caulfield, Beratan, Claret, Fest and d’Hautefeuille as motivation to cool the detector using the Stirling cycle for rapid cooling as well known in the art.


Claims 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Caulfield (“Caulfield”) [U.S Patent No. 9,294,690 B1] in view of Beratan et al. (“Beratan”) [US 2011/0266445 A1] further in view of Blasco Claret (“Claret”) [US 2016/0133762 A1] further in view of Fest et al. (“Fest”) [US 2016/0103000 A1] and Washington et al. (“Washington”) [US 2004/0169771 A1]

Regarding claim 15, Caulfield in view of Beratan and Claret meets the claim limitations set forth in claim 13.
Caulfield does not disclose explicitly the following claim limitations:
The device of claim 13, wherein the active cooler is a Thermal Electric Cooler (TEC) in thermal contact with the ROIC and at least partially enclosed in the package vacuum [Beratan: para. 0065: ‘a single vacuum package’].
However in the same field of endeavor Washington discloses the deficient claim as follows: 
wherein the active cooler is a Thermal Electric Cooler (TEC) in thermal contact with the ROIC and at least partially enclosed in the package vacuum [Fig. 1: para. 0056: ‘dual stage TEC 150 extends through the PCB 140 to directly contact the bottom of image sensor 142’ in the vacuum ‘chamber 110’].
Caulfield, Beratan, Claret, Fest and Washington are combinable because they are from the same field of Infrared photodetectors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Caulfield, Beratan, Claret, Fest and Washington as motivation to include TEC as well known in the art.

Regarding claim 16, Caulfield in view of Beratan and Claret meets the claim limitations set forth in claim 15.
Caulfield does not disclose explicitly the following claim limitations:
The device of claim 15, wherein a cold plate of the TEC is also a printed circuit board (PCB) providing electrical interface to the ROIC.
However in the same field of endeavor Washington discloses the deficient claim as follows: 
wherein a cold plate of the TEC is also a printed circuit board (PCB) providing electrical interface to the ROIC [Fig. 1: para. 0056: ‘dual stage TEC 150 extends through the PCB 140 to directly contact the bottom of image sensor 142’ in the vacuum ‘chamber 110’].
Caulfield, Beratan, Claret, Fest and Washington are combinable because they are from the same field of Infrared photodetectors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Caulfield, Beratan, Claret, Fest and Washington as motivation to include TEC as well known in the art.



Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Caulfield (“Caulfield”) [U.S Patent No. 9,294,690 B1] in view of Beratan et al. (“Beratan”) [US 2011/0266445 A1] further in view of Blasco Claret (“Claret”) [US 2016/0133762 A1] further in view of Fossum et al. (“Fossum”) [US 2019/0098241 A1]

Regarding claim 17, Caulfield in view of Beratan and Claret meets the claim limitations set forth in claim 1.
Caulfield does not disclose explicitly the following claim limitations:
The device of claim 1, wherein the ROIC includes a plurality of Through Silicon Via (TSV) interconnects used to transmit controls and data to/from the ROIC.
However in the same field of endeavor Fossum discloses the deficient claim as follows: 
wherein the ROIC includes a plurality of Through Silicon Via (TSV) interconnects used to transmit controls and data to/from the ROIC [para. 0002: ‘using through silicon-vias (TSVs)’].
Caulfield, Beratan, Claret and Fossum are combinable because they are from the same field of Infrared photodetectors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Caulfield, Beratan, Claret and Fossum as motivation to use TSVs to integrate image sensors to ROIC as well known in the art.


Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Caulfield (“Caulfield”) [U.S Patent No. 9,294,690 B1] in view of Beratan et al. (“Beratan”) [US 2011/0266445 A1] further in view of Blasco Claret (“Claret”) [US 2016/0133762 A1] further in view of Chartrand (“Chartrand”) [U.S Patent No. 9,667,849 B2]

Regarding claim 18, Caulfield in view of Beratan and Claret meets the claim limitations set forth in claim 1.
Caulfield does not disclose explicitly the following claim limitations:
The device of claim 1, further comprising a digital output based on at least one of MIPI CSI-2 [It’s a well-known standard developed by the Mobile Industry Processor Interface ( MIPI) Alliance] and GigE and Camera-Link.
However in the same field of endeavor Chartrand discloses the deficient claim as follows: 
further comprising a digital output based on at least one of MIPI CSI-2 [col. 5, ll. 5-50: ‘a Camera Serial Interface 2 (CSI-2) type sensor’. It’s a well-known standard developed by the Mobile Industry Processor Interface ( MIPI) Alliance] and GigE and Camera-Link.
Caulfield, Beratan Caret and Chartrand are combinable because they are from the same field of Infrared photodetectors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Caulfield, Beratan, Caret and Chartrand as motivation to use TSVs to integrate image sensors to ROIC as well known in the art.


Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Caulfield (“Caulfield”) [U.S Patent No. 9,294,690 B1] in view of Beratan et al. (“Beratan”) [US 2011/0266445 A1] further in view of Blasco Claret (“Claret”) [US 2016/0133762 A1] further in view of Georgiev et al. (“Georgiev”) [NPL Tiled “Superresolution with Plenoptic Camera 2.0”]

Regarding claim 19, Caulfield in view of Beratan and Claret meets the claim limitations set forth in claim 1.
Caulfield does not disclose explicitly the following claim limitations:
The device of claim 1, wherein the lens and microlens array are configured as a contiguous depth-of-field plenoptic V2.0 system.
However in the same field of endeavor Georgiev discloses the deficient claim as follows: 
wherein the lens and microlens array are configured as a contiguous depth-of-field plenoptic V2.0 system [Sect. 2.2. The Plenoptic 2.0 Camera, Sect. 3. Super Resolution for Plenoptic 2.0: ‘Different depths in the scene’].
Caulfield, Beratan, Claret and Georgiev are combinable because they are from the same field of Infrared photodetectors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Caulfield, Beratan, Claret and Georgiev as motivation to use TSVs to integrate image sensors to ROIC as well known in the art.


Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Caulfield (“Caulfield”) [U.S Patent No. 9,294,690 B1] in view of Beratan et al. (“Beratan”) [US 2011/0266445 A1] further in view of Blasco Claret (“Claret”) [US 2016/0133762 A1] further in view of Georgiev et al. (“Georgiev_087”) [US 2013/0128087 A1]

Regarding claim 20, Caulfield in view of Beratan and Claret meets the claim limitations set forth in claim 1.
Caulfield does not disclose explicitly the following claim limitations:
The device claim 1, wherein a computational photograph is performed by software on a Graphics Processing Unit (GPU).
However in the same field of endeavor Georgiev_087 discloses the deficient claim as follows: 
wherein a computational photograph is performed by software on a Graphics Processing Unit (GPU) [Fig. 44; para. 0173: ‘GPU’].
Caulfield, Beratan, Claret, and Georgiev_087 are combinable because they are from the same field of Infrared photodetectors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Caulfield, Beratanm, Claret and Georgiev_087 as motivation to employ GPU for image processing as well-known in the art.


Claims 21-22 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Caulfield (“Caulfield”) [U.S Patent No. 9,294,690 B1] in view of Beratan et al. (“Beratan”) [US 2011/0266445 A1] further in view of Blasco Claret (“Claret”) [US 2016/0133762 A1] further in view of Dunn et al. (“Dunn”) [US 2006/0262411 A1]

Regarding claim 21, Caulfield in view of Beratan and Claret meets the claim limitations set forth in claim 1.
Caulfield does not disclose explicitly the following claim limitations:
The device of claim 1, where the microlens array comprises spherical lenslets.
However in the same field of endeavor Dunn discloses the deficient claim as follows: 
where the microlens array comprises spherical lenslets [para. 0045: ‘spherical or aspherical microlenses’].
Caulfield, Beratan, Claret and Dunn are combinable because they are from the same field of Infrared photodetectors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Caulfield, Beratan, Claret and Dunn as motivation to employ spherical or aspherical microlenses as well-known in the art.

Regarding claim 22, Caulfield in view of Beratan and Claret meets the claim limitations set forth in claim 1.
Caulfield does not disclose explicitly the following claim limitations:
The device of claim 1, where the microlens array comprises aspherical lenslets.
However in the same field of endeavor Dunn discloses the deficient claim as follows: 
where the microlens array comprises aspherical lenslets [para. 0045: ‘spherical or aspherical microlenses’].
Caulfield, Beratan, Claret and Dunn are combinable because they are from the same field of Infrared photodetectors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Caulfield, Beratan, Claret and Dunn as motivation to employ spherical or aspherical microlenses as well-known in the art.

Regarding claim 24, Caulfield in view of Beratan and Claret meets the claim limitations set forth in claim 1.
Caulfield does not disclose explicitly the following claim limitations:
The device of claim 1, wherein the microlens array comprises lenslets arranged in a hexagonal pattern.
However in the same field of endeavor Dunn discloses the deficient claim as follows: 
wherein the microlens array comprises lenslets arranged in a hexagonal pattern [para. 0147: ‘The microlens pattern was composed of 30-micron diameter lenses in a hexagonal pattern’].
Caulfield, Beratan, Claret and Dunn are combinable because they are from the same field of Infrared photodetectors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Caulfield, Beratan, Claret and Dunn as motivation to employ hexagonal microlenses as well-known in the art.


Claims 23 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Caulfield (“Caulfield”) [U.S Patent No. 9,294,690 B1] in view of Beratan et al. (“Beratan”) [US 2011/0266445 A1] further in view of Blasco Claret (“Claret”) [US 2016/0133762 A1] further in view of Kato et al. (“Kato”) [US 2015/0350529 A1]

Regarding claim 23, Caulfield in view of Beratan and Claret meets the claim limitations set forth in claim 1.
Caulfield does not disclose explicitly the following claim limitations:
The device of claim 1, wherein lenslets that comprise the microlens array have asymmetrical X & Y dimensions.
However in the same field of endeavor Kato discloses the deficient claim as follows: 
wherein lenslets that comprise the microlens array have asymmetrical X & Y dimensions [para. 0096: ‘the asymmetrical microlens 111 onto the plane containing the X-axis direction and the Y-axis direction’].
Caulfield, Beratan, Claret and Kato are combinable because they are from the same field of Infrared photodetectors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Caulfield, Beratan, Claret and Kato as motivation to employ spherical or aspherical microlenses as well-known in the art.


Regarding claim 25, Caulfield in view of Beratan and Claret meets the claim limitations set forth in claim 1.
Caulfield does not disclose explicitly the following claim limitations:
The device of claim 1, wherein the microlens array comprises lenslets arranged in an orthogonal pattern.
However in the same field of endeavor Kato discloses the deficient claim as follows: 
wherein the microlens array comprises lenslets arranged in an orthogonal pattern [Claim 12: ‘the third microlens including a bottom part that extends in a plane containing the first direction and a second direction orthogonal to the first direction’].
Caulfield, Beratan, Claret and Kato are combinable because they are from the same field of Infrared photodetectors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Caulfield, Beratan, Claret and Kato as motivation to employ orthogonal microlenses as well-known in the art.


Claim 27 rejected under 35 U.S.C. 103 as being unpatentable over Caulfield (“Caulfield”) [U.S Patent No. 9,294,690 B1] in view of Beratan et al. (“Beratan”) [US 2011/0266445 A1] further in view of Blasco Claret (“Claret”) [US 2016/0133762 A1]  further in view of Georgiev et al. (“Georgiev_476”) [US 8,315,476 B1]

Regarding claim 27, Caulfield in view of Beratan and Claret meets the claim limitations set forth in claim 1.
Caulfield does not disclose explicitly the following claim limitations:
The device of claim 1, wherein a plenoptic digital image output has greater than or equal to 21:9 aspect ratio.
However in the same field of endeavor Georgiev_476 discloses the deficient claim as follows: 
wherein a plenoptic digital image output has greater than or equal to 21:9 aspect ratio (i.e. increasing the size by 21/9 = 2.33) [para. 0178: ‘a focused plenoptic camera image by increasing the size by 3’].
Caulfield, Beratan, Claret and Georgiev_476 are combinable because they are from the same field of Infrared photodetectors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Caulfield, Beratan, Claret and Georgiev_476 as motivation to employ a plenoptic camera for super-resolution [Georgiev: Abstract] as well-known in the art.


Claims 28 and 30 rejected under 35 U.S.C. 103 as being unpatentable over Caulfield (“Caulfield”) [U.S Patent No. 9,294,690 B1] in view of Beratan et al. (“Beratan”) [US 2011/0266445 A1] further in view of Blasco Claret (“Claret”) [US 2016/0133762 A1]  further in view of Georgiev et al. (“Georgiev_555”) [US 8,400,555 B1]

Regarding claim 28, Caulfield in view of Beratan and Claret meets the claim limitations set forth in claim 1.
Caulfield does not disclose explicitly the following claim limitations:
The device of claim 1, wherein a processor computes at least two depths of field based on thermal plenoptic data.
However in the same field of endeavor Georgiev_555 discloses the deficient claim as follows: 
wherein a processor computes at least two depths of field based on thermal plenoptic data (i.e. ‘more than two different focal lengths’) [Fig. 48; col. 38, ll. 55-65].
Caulfield, Beratan, Claret and Georgiev_555 are combinable because they are from the same field of Infrared photodetectors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Caulfield, Beratan, Claret and Georgiev_555 as motivation to employ a plenoptic camera with more than two different focal lengths [Georgiev: col. 3, ll. 62-65: ‘to produce quality output images that are in-focus at different depths’] as well-known in the art.


Regarding claim 30, Caulfield in view of Beratan and Claret meets the claim limitations set forth in claim 29.
Caulfield does not disclose explicitly the following claim limitations (emphasis added):
The ranging system of claim 29, wherein the processor is configured to compute at least two depths of field based on the digital data received from the ROIC.
However in the same field of endeavor Georgiev_555 discloses the deficient claim as follows: 
wherein the processor [Fig. 7: ‘Processor(s) 300’, Fig. 24: ‘processor 1010a … 1010n’] is configured to compute at least two depths of field (i.e. ‘more than two different focal lengths’) [Fig. 48; col. 38, ll. 55-65] based on the digital data received from the ROIC.
Caulfield, Beratan, Claret and Georgiev are combinable because they are from the same field of Infrared photodetectors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Caulfield, Beratan, Claret and Georgiev as motivation to employ a plenoptic camera with more than two different focal lengths [Georgiev: col. 3, ll. 62-65: ‘to produce quality output images that are in-focus at different depths’] as well-known in the art.


Claim 33 rejected under 35 U.S.C. 103 as being unpatentable over Caulfield (“Caulfield”) [U.S Patent No. 9,294,690 B1] in view of Beratan et al. (“Beratan”) [US 2011/0266445 A1] further in view of Blasco Claret (“Claret”) [US 2016/0133762 A1] further in view of Lee et al. (“Lee”) [US 2013/0119234 A1]

Regarding claim 33, Caulfield in view of Beratan and Claret meets the claim limitations set forth in claim 32.
Caulfield does not disclose explicitly the following claim limitations:
The method of claim 32, further comprising generating an image including at least one of range and shape and depth information of an object in the field of view based on the light field data.
However in the same field of endeavor Lee discloses the deficient claim as follows: 
further comprising generating an image including at least one of range and shape and depth information of an object in the field of view based on the light field data [para. 0022: ‘output a sensing signal for generating depth information on a distance to an object, based on the photocharge’].
Caulfield, Beratan, Claret and Lee are combinable because they are from the same field of Infrared photodetectors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Caulfield, Beratan, Claret and Lee as motivation to generate depth information for 3D imaging as well-known in the art.




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488